DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 and Supplemental Response filed on 12/17/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 1 is found to be confusing which appears to be the result of multiple amendments. The main confusion is in lines 6-11. The claim, in lines 6-11, recites “classifying the raw composition via centrifugal air classification to remove forming 100 µm blowout holes and the coarse particles forming 100 µm blowout holes with interconnected pores when casting with 2.8 wt% coarse particles in polyurethane”. If the intention is to remove the fine and coarse ones, then it is not clear as to how fine and coarse particles can result in forming 100 microns blowout holes when they are not even present in the mixture of materials used in producing the polishing layer/pad. Furthermore, the claims recites “the coarse particles forming 100 µm blowout holes with interconnected pores when casting with 2.8 wt% coarse particles in polyurethane”; again, if the coarse particles are removed from the raw composition, and thus, if the coarse particles are not intended to be included in the mixture forming the final polishing layer/pad, then it is not quite clear why they are described in details in the claim when they are not even intended to be present in the mixture used in manufacturing the polishing layer/pad.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,627,671 to Kihara et al. (hereinafter Kihara) in view of U.S. Patent Application Publication No. 2013/0298473 to Wank et al. (hereinafter Wank).
Both references have been cited and used in the previous Office Actions.

With respect to claim 1, Kihara, drawn to products used for polishing pads in particular, CMP, wherein such polishing pads are used in polishing semiconductor substrates (Kihara, throughout the reference, in particular, column 1, lines 30-39), discloses using non-expanded thermally expandable microspheres of a polymeric material as shells (i.e. liquid-filled microelements having a polymeric shell) containing a low boiling hydrocarbon material such as isobutane, pentane, isopentane, petroleum ether or the like in the core within the shell; the shell material is of acrylonitrile-vinylidene chloride copolymer, an acrylonitrile-methylmethacrylate copolymer, a vinyl chrolide-ethylene copolymer or the like, and when heated the low boiling hydrocarbon, in the core, vaporizes and gasifies (Kihara, throughout the reference, in particular, urethane prepolymer (i.e. liquid polymer matrix forming material) (Kihara, throughout the reference). The reference discloses that the non-expanded thermally expandable microspheres is added to and mixed with the isocyanate-terminated urethane prepolymer and/or an active hydrocarbon compound, followed by the reaction thereof to result in a polishing pad product, or that other methods may be used as well (Kihara, throughout the reference, in particular, column 5, line 60 to column 6, line 17). 
Furthermore, Kihara, in their examples, discloses that the expanded microballoons or microspheres have a preferred material shell comprising Expancel (Kihara, column 8, lines 42-46) which is commercially known and available. Kihara discloses Expancel as the material for the shell or thermally expandable microspheres, and discloses materials such as isobutane and isopentane as examples of the materials filling the shells; all of these materials are disclosed among the preferred ones in the original disclosure of the present Application under examination.
Therefore, it would be obvious and expected, before the effective filing date of the claimed invention, of the thermally expandable microspheres of materials such as Expancel containing liquid isobutane or isopentane as those taught by Kihara to have a density which would have, at least, an overlapping, if not a anticipatory, value or range with the claimed density of 800-1500 g/l for the claimed liquid-filled microspheres 
Additionally, Kihara discloses that it is preferred to keep the materials, i.e. the non-expanded thermally expandable microspheres and the prepolymer, at about 100°C or “less” prior to being charged into a mixer so to keep them below an expanding temperature of the non-expanded thermally expandable microspheres (Kihara, column 6, lines 50-56), and that when the microspheres and prepolymer are mixed, then they react.
Therefore, again, due to the fact that the materials forming the shell of the microspheres and the materials filling the core are the same as some of the preferred ones as disclosed in the original disclosure of the present Application under examination, the gel time of 1-30 minutes and the casting or molding temperature of 25-125°C, as claimed, required to form the polishing pad by heating the non-expanded microspheres to convert them to expandable form and to convert the liquid in the core to gas, are expected to have, at least, overlapping with the claimed ones due to the fact that substantially similar compositions/materials cannot have mutually exclusive characteristics. Further motivation for such a conclusion is the fact that Kihara discloses that the size of the non-expanded microspheres is in the range of 5-30 microns (Kihara, column 5, lines 49-52) which falls within the claimed particle size in claim 1 and the preferred particle size according to the original disclosure o fthe present Application In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, again, based on the same facts and reasons, it is expected of the gas filling the expanded microspheres to have a density which would have at least overlapping with the claimed range of 10-100 g/liter which is recited for the claimed gas-filled microelements after the liquid filled microspheres of Kihara are expanded via thermal stimulus. Moreover, Kihara discloses molding the mixture into products for polishing pads (Kihara, throughout the reference, for example, column 2, lines 42-65).
It should be noted that Kihara clearly discloses the use of a specific range of average particle size, i.e. 5-30 microns, for the non-expanded thermally expandable microspheres having a polymeric shell; therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have realized that the classification of the disclosed non-expanded thermally expandable microspheres would have been inevitable to a person having ordinary skill in the art to end up with a liquid-filled microspheres having the specifically narrowed particle size range of 5-30 microns. Nevertheless, and assuming arguendo, a reference 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Kihara in order to include a centrifugal air classification of the liquid-filled non-expanded microspheres using a combination of inertia, gas or airflow resistance and the Coanda effect as that taught by Wank to classify the liquid-filled non-expanded microspheres, prior to heating and expanding them, motivated by the fact that Wank is a clear evidence of the fact that such a method of classification for polymeric microelements used in the production of polishing pads has been known in the art and further motivated by the fact that Kihara is drawn to the use of a specifically limited particle size range, i.e. 5-30 microns, for such microspheres, which would, by itself, render it obvious that classification of such microspheres, prior to heating and expanding them, has been inevitable in the teachings of Kihara as well. It should be noted that the most preferred particle size range, according to the original disclosure of the present Application under 
 Additionally, Wank clearly discloses that the purpose of classification is to remove and eliminate the fine and coarse particles (Wank, [0038]-[0041]). Thus, Wank is, also, drawn to narrowing down the average particle size of the microelements.
With respect to classifying “raw” composition, it is noted that the combination of references are also drawn to classifying the raw material of non-expanded thermally expandable microspheres of a polymeric material, i.e. the material prior to being heated to be gasified. The claimed “raw” composition is taken to be the composition before classification, and the references do not disclose classifying gasified microelements; they disclose classifying liquid-filled microelements of polymeric shells which would read on the raw materials. Wank, as noted above, specifically teaches separating and removing the fine and coarse particles as a result of classification. Kihara, having disclosed a specifically limited particle size range of 5-30 microns for the liquid-filled microelements of polyermic shells is also taken to inherently include a classification due to the disclosed narrow particle size range.  
With respect to the “raw composition, fines and medium particles forming 100 µm blowout holes” as well as “coarse particles forming 100 µm blowout holes with interconnected pores when casting with 2.8 wt% coarse particles in polyurethane”, it is taken that these recitations refer to the blowout holes if the particles were used as raw and not being classified. Thus, considering the fact that the references recognizes the importance of classification of liquid-filled microelements of polymeric shells, then it is taken that 1) the references impliedly recognize that particle sizes before classification 
Moreover, considering the fact that Kihara is drawn to the use of a specifically narrowed down particle size distribution, i.e. 5-30 microns, which is not only recited in claim 1 but disclosed in the original disclosure of the present Application under examination, and this is the particle size range for a liquid-filled polymeric microspheres in which the material for the shell and the liquid in the core, as disclosed by Kihara, are the same as those preferred by the present Application under examination, and in fact, Exapncel is disclosed in Kihara which is disclosed as the preferred one in the present Application under examination; therefore, it would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art and it would be inevitable that the open cell content would not fall outside of the intended level of the present claim and present Application under examination motivated by the fact that substantially similar materials, if not the same, for microspheres in the preferred particle size range as those claimed would not produce an open cell content, as calculated based on the claimed formula as claimed in amended claim 1, which would fall outside of the open cell content intended and reached by the present claims. Thus, the recitation of the classified particles to result in the use of medium size particles having a size range of 5-30 microns to lower the open cell content in the polishing layer is expected to follow from the teachings of combination of references, in particular, the teachings of Kihara.

With respect to claim 2, as detailed out above, Kihara clearly discloses the use of a specific range of average particle size, i.e. 5-30 microns, for the non-expanded thermally expandable microspheres having a polymeric shell containing a liquid inside; therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have realized that the classification of the disclosed non-expanded thermally expandable microspheres would have been inevitable to a person having ordinary skill in the art to end up with such a narrow particle size range of 5-30 microns. Nevertheless, Wank has been used hereby which is drawn to polymeric microelements used in production of chemical mechanical polishing pads used in semiconductor polishing, and wherein Wank discloses the classification of polymeric material which is filled with a liquid through the use of a combination of inertia, gas or air flow resistance and the Coanda effect to effectively classify such microelements (Wank, [0038]). It should be noted that although Wank in paragraph [0038] discloses classifying gas-filled microelements having polymeric shell, the reference, nevertheless, discloses that the polymeric microelements can contain liquid in the core (Wank, [0035]). Also, it should be noted that said microelements of Wank are also mixed with isocyanate-terminated urethane prepolymer (Throughout Wank), and in fact, Wank is substantially drawn to the same field of art as that of Kihara and the present Application under examination. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Kihara to include a centrifugal air classification of the liquid-filled non-expanded microspheres 
Moreover, and again, as detailed out above, Kihara discloses Expancel as the preferred material for the shell or thermally expandable microspheres, and discloses materials such as isobutane and isopentane as examples of the materials filling the shell; all of these materials are among the preferred ones disclosed in the original disclosure of the present Application under examination. Therefore, it would be expected of the thermally expandable microspheres of materials such as Expancel containing liquid isobutane or isopentane as those taught by Kihara to have a density which would have, at least, an overlapping, if not a anticipatory, value or range with the claimed density of 950-1300 g/liter for the claimed liquid-filled microspheres considering the fact that substantially similar, or the same materials, cannot have mutually exclusive characteristics. Thus, if the materials of the shell and the liquid filling the core are the same as those disclosed in the present Application, it is well reasonable to realize that 

With respect to claim 3, the combination of Kihara in view of Wank renders claim 3 obvious; this is because Wank, as noted above, clearly disclose the use of a combination of inertia, gas or air flow resistance and the Coanda effect to classify microspheres.

With respect to claims 4 and 5, the combination of Kihara in view of Wank is seen to render claims 4 and 5 obvious; this is because, as detailed out above, the combination of references renders classifying microspheres to remove fine and coarse particles obvious. It is inevitable and well within the scope of a skilled artisan that the amount or concentration of each of category of fine and coarse particles to be removed depends on the specifically desired particle size distribution intended to be used in the production of a polishing pad, and this desired amount would reasonably depends on factors such as the thickness of the polishing pad and the level of porosity expected from the polishing pad and the pore sizes, which would all depend on the end use application. It should be noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, it should be noted that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).

With respect to claim 6, Kihara do not disclose the presence of any silica, magnesia, or other alkaline earth metal oxides in the composition of their liquid filled microspheres. Thus, this is taken to render claim 6 obvious. It should be noted that Wank is merely used for their teaching on the fact that classification of microspheres has been known in the art, and as noted above, Kihara is taken to indirectly be drawn to classifying the particles of microspheres due to the fact that Kihara is drawn to the use of a narrow range of particle size for the liquid filled microspheres.
Nevertheless, and assuming arguendo, that Wank discloses the presence of some level of alkaline earth oxides, it should be noted that claim 6 utilize the relative term “substantially” free which does not mean fully or completely free. Thus, the presence of some level of alkaline earth oxides is permissible within the teachings of the secondary reference. However, again, it is noted that the primary reference does not disclose the presence of such oxides.

With respect to claim 9, Kihara discloses the use of polymers such as acrylonitrile-methyl methacrylate copolymer as well as acrylonitrile-vinylidene chloride .

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Applicant has argued that the method of the invention takes a raw material with a propensity to form 100 microns below out holes and eliminates the 100 microns blow out holes in the finished product; Applicant has, additionally, argued that the method of the present invention uses medium particles that form 100 microns blowout holes to create a final polishing pad product that does not form 100 blowout holes. Finally, Applicant has argued that it is unexpected to use a stream that still forms 100 microns blow out holes to eliminate 100 microns blow out holes in the final polishing pad.
The Examiner, respectfully, submits that from the argument and the language of the claims, it appears that Applicant argues that their raw material composition, which comprises fine, medium, and coarse particles before being classified, is capable of forming 100 microns blow out holes; this is in particular due to the statement of “It is unexpected to use a stream that still forms 100 µm blow out holes to eliminate 100 µm blow out holes in the final polishing pad” as well as the statement of “the method medium particles that form 100 µm blow out holes to create a final polishing pad product that does not form 100 µm blow out holes”.
The combination of references render obvious the use of liquid-filled microelements having a polymeric shell of the size 5-30 microns being mixed with a liquid polymeric matrix, and then molded into a polishing pad, wherein the polymeric microelements, the liquid inside them, and the polymeric matrix as well as the size of the microelements are all substantially similar if not the same as those claimed or disclosed in the original disclosure of the present Application under examination; therefore, it is expected of the mixture of the combination of references to result in a polishing pad free of 100 microns blow out holes, and is expected to meet the claimed criteria with respect to density, gel time, and molding temperature as well. Finally, with the fine, medium, and coarse particles of the raw composition, prior to being classified, producing or being capable of producing, i.e. having the propensity of producing, 100 microns blow out holes, it is to be noted that the raw materials are not used in the formation of the polishing layer, but that a specific range of particle sizes, i.e. 3-30 microns as claimed, which is obtained a s result of classification of the raw materials, is used in the formation of the final polishing layer. 

Applicant has argued that Kihara does not recognize the reduction in open cell content to produce a polishing pad with no 100 µm blowout holes, and thus, Applicant has, further, argued that Kihara does not recognize the problem of 100 m blowout holes or the solution of removing a coarse and a fine fraction to decrease open cell content. Moreover, Applicant has argued that Wank does not teach the use of unexpanded 
The Examiner, respectfully, submits that considering the fact that Kihara discloses substantially similar, if not the same, material/compound for the liquid-filled microelements having a polymeric shell and a particle size range for the desired sizes used in the mixture of their process, i.e. a size range of 5-30 microns which falls within the claimed range of 3-30 microns, as well as the same material for the liquid polymer matrix forming material, compared to those disclosed in the original disclosure of the present Application under examination as the preferred material, then it is reasonably expected that the claimed gel time, molding temperature, and density as well as the outcome, i.e. polishing layer free of 100 microns blowout holes, would be substantially the same as those claimed in instant claims, and as a result, it would be expected that those features including particle sizes resulting in undesired effects would be eliminated. Thus, just because Kihara or Wank does not literally disclose the blow out problem or the lowering of open cell content, or etc. are not seen to make those references disqualified in rejecting the claims. Also, it is noted that the specifically limited particle size of Kihara would make it inevitable that said reference is drawn to classifying particles before use to reach that specifically disclosed particle size of 5-30 microns, and the fact that Wank recognizes the classification using Coanda effect on the very similar type of polymeric microelements used for the same purpose of manufacturing polishing layer/pad, would render it obvious that fine and coarse particles 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/PEGAH PARVINI/Primary Examiner, Art Unit 1731